Curia, per Woodworth, J.
The objection, that notice of the appeal was not served before December term, came too late. The respondents appeared at March term, and prayed that the appeal be continued. This was a waiver.
The order of Stephentown is not conclusive on Berne; because not regularly served. Patience York testified, that she delivered the order, the day after her arrival in Berne, to one of the overseers of the poor, who treated it as a valid service ; and said he would give her a certificate. If this statement had not been materially impeached, perhaps the service would he deemed sufficient; as in that case there *367was a reasonable time for the town of Berne to appeal. Wells, the overseer, denies the receipt of the order, or any knowledge of it during that year. Its discovery afterwards among the papers of his successors, is insufficient. When the order was received, is not shown. It may have been long after the time had elapsed for entering an appeal. It would be unsafe and unjust to conclude a town on such evidence.
The question then arises, was the settlement in Guilder-land ? This will depend on the settlement of Ichabod, the husband. He was the apprentice of Williams, who lived in Berne. Williams gave the indenture to Howard, who lived ■ in Guilderland, for $40; but made no assignment in writing. Howard gave a bond to indemnify Williams. In consequence of this agreement the apprentice went to live with Howard, at the age of sixteen; and served with him the remainder of his term, being five years.
Although, in strictness, an apprentice is not assignable over; yet, where the master makes an agreement that another shall have the service of his apprentice, it is a valid contract between the parties, although it does not alter the legal interest of the apprentice. It seems to be well settled that the apprentice need not continue in the actual service of the first master, during the whole term; but that if he be assigned over by the first master, and continue with his privity and consent, in the service of another person, he may gain a settlement by serving the second master.
In this case, the indenture was handed over to Howard. Williams received compensation for the residue of the term, and consented that Howard should have the benefit of the services. The apprentice was placed in a situation to gain a settlement in Guilderland, if he continued to serve the time required by the statute, (1 R. L. 279.) This doctrine is fully supported by adjudged cases. (12 Mod. 554. Burr. Sett. Cas. No. 5, 91, 95, 133, 186. 1 Strange, 10.2. Strange, 1001, 1115. 3 D. & E. 607.)
I am of opinion that the apprentice gained a settlement in Guilderland; and that the order of the sessions be affirmed.
Order affirmed.